UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-32955 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 76-0675953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 801 Travis Street, Suite 1425, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) (713) 222-6966 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 9, 2012, we had 37,365,230 shares of $0.001 par value Common Stock outstanding. Explanatory Note The sole purpose of this Amendment No.1 to the Registrant’s Quarterly Report on Form 10–Q for the quarterly period ended June30, 2012, originally filed with the Securities and Exchange Commission onAugust 9, 2012 (the “Form 10–Q”), is to furnish Exhibit 101 to the Form 10–Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Under Rule 405(a)(2)(ii) of Regulation S-T, this Exhibit 101 is permitted to be furnished by amendment within 30 days of the original filing date of the Form 10-Q. No other changes have been made to the Form 10–Q. This Amendment No.1 to the Form 10-Q speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way, disclosures made in the original Form 10–Q. Pursuant to Rule 406T of Regulation S–T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. HOUSTON AMERICAN ENERGY CORP. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 (Unaudited) 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 5. Other Information 21 Item 6. Exhibits 22 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December31, ASSETS CURRENT ASSETS Cash $ $ Restricted cash – letter of credit Accounts receivable – oil and gas sales — Accounts receivable – other Escrow receivable – current Marketable securities – available for sale Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT Oil and gas properties – full cost method Costs subject to amortization Costs not being amortized Office equipment Total property, plant and equipment Accumulated depreciation, depletion and impairment ) (1,675,232 ) TOTAL PROPERTY, PLANT, AND EQUIPMENT, NET OTHER ASSETS Deferred tax asset — Escrow receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued cash call to operator — Accrued expenses Income taxes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Reserve for plugging and abandonment costs Deferred rent obligation — TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES — — SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 100,000,000 shares authorized; 37,365,230 and 31,165,230 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Six Months Ended June 30, Three Months Ended June 30, OIL AND GAS REVENUE $ EXPENSES OF OPERATIONS Lease operating expense and severance tax Joint venture expenses — General and administrative expense Impairment of oil and gas properties — — Loss (gain) on sale of oil and gas properties ) — Depreciation and depletion Total operating expenses Loss from operations ) (2,846,987 ) (18,654,298 ) (1,637,537 ) OTHER INCOME (EXPENSE) Interest income Other expense ) (42,761 ) (13,869 ) (10 ) Total other income (expense) ) (11,627 ) Net loss before taxes ) (2,846,343 ) (18,665,925 ) (1,617,223 ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Based and diluted weighted average common shares outstanding COMPREHENSIVE LOSS Net loss $ ) $ ) $ ) $ ) Unrealized loss on marketable securities ) — (159,548 ) — Net comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) For the Six Months Ended June30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and depletion Stock-based compensation Impairment of oil and gas properties — Accretion of asset retirement obligation Amortization of deferred rent ) ) (Gain) loss on sale of oil and gas properties – Colombia ) Deferred tax asset — Changes in operating assets and liabilities: Decrease in accounts receivable Increase in prepaid expense ) ) Decrease in accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for the acquisition and development of oil and gas properties ) ) Proceeds from sale of Colombian oil and gas properties, net of expenses — Proceeds from escrow receivable — Purchase of marketable securities ) — Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock, net of expenses of $746,300 — Net cash provided by financing activities — Decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ — $ — Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Change in escrow receivable funds utilized to pay accrued taxes $ — $ Change in reserve for plugging and abandonment costs $ — $ Accrued oil and gas development cost $ $ — Sales price of oil and gas properties placed in escrow $ $ — Unrealized loss on available for sale securities $ $ — Cashless exercise of stock options $ — $ 39 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Index HOUSTON AMERICAN ENERGY CORP. Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited consolidated financial statements of Houston American Energy Corp., a Delaware corporation (the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.They do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for a complete financial presentation. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation, have been included in the accompanying unaudited consolidated financial statements.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and footnotes, which are included as part of the Company’s Form 10-K for the year ended December 31, 2011. Consolidation The accompanying consolidated financial statements include all accounts of the Company and its subsidiaries (HAEC Louisiana E&P, Inc. and HAEC Caddo Lake E&P, Inc.). All significant inter-company balances and transactions have been eliminated in consolidation. Accounting Principles and Use of Estimates The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. In preparing financial statements, management makes informed judgments and estimates that affect the reported amounts of assets and liabilities as of the date of the financial statements and affect the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, management reviews its estimates, including those related to such potential matters as litigation, environmental liabilities, income taxes and the related valuation allowance, determination of proved reserves of oil and gas and asset retirement obligations. Changes in facts and circumstances may result in revised estimates and actual results may differ from these estimates. Concentration of Credit Risk Financial instruments that potentially subject the Company to a concentration of credit risk include cash, cash equivalents and any marketable securities. The Company had cash deposits of $9,103,398 in excess of the FDIC’s current insured limit on interest bearing accounts of $250,000 as of June 30, 2012. The Company has not experienced any losses on its deposits of cash and cash equivalents. Loss per Share Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average common shares outstanding for the period.Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common shares were exercised or converted into common shares that then shared in the earnings of the Company.The Company’s only outstanding potentially dilutive securities are options.Using the treasury stock method, outstanding ‘in-the-money’ options would have increased our diluted weighted average shares outstanding by approximately 92,551 and 351,691 shares, respectively, for the three and six months ended June 30, 2012 and by approximately 859,400 and 838,000 shares, respectively, for the three and six months ended June 30, 2011; however, due to losses during these periods, these options were excluded from the diluted earnings per share calculation because their effect would have been anti-dilutive. Subsequent Events The Company has evaluated all transactions from June 30, 2012 through the financial statement issuance date for subsequent event disclosure consideration. 6 Index Recent Accounting Pronouncements No accounting standards or interpretations issued recently are expected to a have a material impact on our consolidated financial position, operations or cash flows. NOTE 2 – ACCOUNTS RECEIVABLE – OTHER Gulf United Energy, Inc. In connection with the Company’s acquisition in July 2010 of an additional 12.5% interest in the approximately 345,452 acre CPO 4 Block in the Llanos Basin of Colombia and which is operated by SK Energy Co. LTD (“SK Energy”), the Company entered into a separate agreement with Gulf United Energy, Inc. (“Gulf United”) whereby the Company waived its right of first refusal under the CPO 4 Block Joint Operating Agreement for the specific purpose of permitting Gulf United to acquire from SK Energy a 12.5% interest in the CPO 4 Block. Under the agreement with Gulf United, as a condition of the Company’s agreement to waive its preferential rights, Gulf United agreed to pay to the Company, not later than 30 days following National Hydrocarbon Agency of Colombia (the “ANH”) approval, which is still pending and is expected to occur in 2012, (i) the Company’s 12.5% share of past costs (as defined in the Farmout Agreement with SK Energy) incurred through July 31, 2010, and (ii) the Company’s 25% share of seismic acquisition costs incurred through July 31, 2010, or a total of $3,951,423.The amount due from Gulf United is classified as accounts receivable – other in the accompanying balance sheet. Hupecol Operating, LLC During 2011, Hupecol Operating, LLC (“Hupecol”) disbursed funds from a 5% contingency escrow established with a portion of the proceeds from the sale of Hupecol Dorotea & Cabiona Holdings, LLC (“HDC, LLC”), to pay certain operating expenses incurred on behalf of the purchaser of these entities.Hupecol is currently seeking reimbursement from the purchaser for these expenses as part of the post-closing process and expects to collect within the next twelve months.As a result of this activity, the Company has established a receivable from Hupecol for the Company’s proportionate share of the escrow funds disbursed for these expenses of $370,639.The amount due from Hupecol is classified as accounts receivable – other in the accompanying balance sheet. NOTE 3–MARKETABLE SECURITIES – AVAILABLE FOR SALE At June 30, 2012, the Company held common stock in a publicly traded company valued at $470,957, based on the closing market price per share.This investment is classified as marketable securities - available for sale and, accordingly, any unrealized changes in market values are recognized as other comprehensive income (loss) in the consolidated statements of operations. During the six months ended June 30, 2012, the Company purchased additional common shares in the same publicly traded company at a cost of $156,818 and recognized other comprehensive losses during the three and six months ended June 30, 2012 of $159,548 and $393,306, respectively, reflecting the unrealized decline in fair market value of this investment as of June 30, 2012. NOTE 4 – OIL AND GAS PROPERTIES During the six months ended June 30, 2012, the Company invested $18,595,206 (of which $3,728,695 was accrued as of June 30, 2012) for the development of oil and gas properties, consisting of (1) drilling and drilling preparation costs on 3 wells in Colombia of $18,277,606, (2) seismic cost in Colombia of $139,400, (3) evaluation cost in Colombia of $107,430 and (4) leasehold costs on U.S. properties of $70,770.Of the amount invested, we capitalized $18,530,832 to oil and gas properties subject to amortization, primarily attributable to developmental activity related to the Company’s first two wells on CPO 4 block (the Tamandua #1 and Cachirre #1), as well as the preparation for drilling the Company’s third well on CPO 4 (the Zorro Gris), seismic expenses on CPO 4 and other expenses on unevaluated concessions in Colombia. Our estimated drilling budget during the second half of 2012 is approximately $20.0 million, principally relating to the drilling of a third well (Zorro Gris) on the CPO 4 prospect, a future seismic acquisition program on CPO 4, a new Standby Letter of Credit on CPO 4for our Phase II election which was made in July of 2012, as well as general and administrative and social and environmental costs associated with CPO 4. Impairments In April 2012, the Company, together with the operator, determined to cease efforts to test and complete the Tamandua #1 sidetrack well on the CPO 4 prospect in Colombia.As a result of the determination to cease efforts to complete the Tamandua #1 well, the Company included the costs related to the Tamandua #1 well in the full cost pool for inclusion in the ceiling test.The Company recordedimpairment charges of $6,531,455 and $26,527,300 during the three and six months ended June 30, 2012, respectively, to write off costs not being amortized that were attributable to the drilling of the Tamandua #1 well on the Company’s CPO 4 block as well as to write off seismic exploration and evaluation cost, general and administrative cost and environmental and governmental cost that were attributable to the CPO 4 block through June 30, 2012. 7 Index In July 2012, the Company determined to plug and abandon the Cachirre #1 well on the CPO 4 prospect in Colombia.As a result of such determination, the Company included the costs related to the Cachirre #1 well in the full cost pool for inclusion in the ceiling test at June 30, 2012.The Company recorded an impairment charge of $10,101,619 during the three and six months ended June 30, 2012 to write off costs not being amortized that were attributable to the drilling of the Cachirre #1 well as well as to write off seismic exploration and evaluation cost, general and administrative cost and environmental and governmental cost that were attributable to the CPO 4 block through June 30, 2012.The Company estimates that an additional impairment charge of approximately $1.2 million will be recorded in the third quarter on the Cachirre well for cost incurred on the well by the Company after the six months ended June 30, 2012. Sale of Oil and Gas Properties During the first quarter of 2012, the Company sold all of its interest in Hupecol Cuerva, LLC (“HC, LLC”), which holds interests in the La Cuerva block and, pending approval of the Colombian authorities, the LLA 62 block, together covering approximately 90,000 acres in the Llanos Basin in Colombia. HC, LLC sold for $75 million, adjusted for working capital.13.3% of the sales price of HC, LLC will be held in escrow to fund potential claims arising from the sale.Pursuant to its 1.6% ownership interest in HC, LLC, the Company received 1.6% in the net sale proceeds after deduction of commissions, overriding royalty interest, and transaction expenses; subject to the escrow holdback and a further contingency holdback by Hupecol of 1.3% of the sales price.Following completion of the sale of HC, LLC, the Company had no continuing interest in the La Cuerva and LLA 62 blocks. At December 31, 2011, the Company’s estimated proved reserves associated with the La Cuerva and LLA 62 blocks totaled 94,619 barrels of oil, which represented 82% of the Company’s estimated proved oil and natural gas reserves. Sales of oil and gas properties under the full cost method of accounting are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless the adjustment significantly alters the relationship between capitalized costs and reserves. Since the sale of these oil and gas properties would significantly alter the relationship, the Company recognized a gain on the sale of $315,119 during the six months ended June 30, 2012, computed as follows: Sales price $ Add: Transfer of asset retirement and other obligations Less: Transaction costs ) Less: Prepaid deposits ) Less: Carrying value of oil and gas properties, net ) Net gain on sale $ The following table presents pro forma data that reflects revenue, income from continuing operations, net loss and loss per common share for the three and six months ended June 30, 2012 as if the HC, LLC sale had occurred at the beginning of each period and excludes the gain on sale. Pro-Forma Information: Three Months Ended June 30, 2012 Six Months Ended June 30, 2012 Oil and gas revenue $ $ Loss from operations $
